Citation Nr: 9905612	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-28 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death based on exposure to herbicide agents.

2.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to May 
1970.  He died on September [redacted] 1984.  The appellant 
is the widow of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This claim has been developed for appeal on the new basis 
that the veteran's death was due to exposure to herbicide 
agents (Agent Orange).  However, it appears from the 
appellant's substantive appeal of October 1997 that she may 
be readdressing the basis of her claim that was previously 
and finally denied by the Board in October 1985, i.e., the 
veteran developed skin cancer during service due to exposure 
to sunlight.  Accordingly, this matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1968 to May 
1970.

2.  Copies of service personnel records in the file reflect 
that the veteran had active service in the Republic of 
Vietnam during the Vietnam era.

3.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the skin or other organ.  Further, there is 
no evidence of any abnormalities of the back noted in service.

4.  The veteran died in September 1984, at the age of 37, due 
to cardiopulmonary arrest due to or as a consequence of 
metastatic malignant melanoma of the back.
5.  At the time of his death, the veteran did not have a 
disability recognized by VA as causally related to skin 
cancer.

6.  The appellant has presented no competent medical evidence 
linking the cause of the veteran's death to exposure to 
herbicide agents (Agent Orange) in service.

7.  The veteran was honorably discharged from service in May 
1970, but he did not have a permanent total service-connected 
disability during his lifetime and it is not established that 
his death was due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death due to exposure to herbicide agents used in 
Vietnam is not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

Initially, it is noted that the Board's appellate 
consideration of this claim will be on a de novo basis as the 
issue of service connection for the cause of the veteran's 
death due specifically to herbicide agents (Agent Orange) has 
not previously been denied for purposes of finality under 38 
U.S.C.A. § 5108.  Cf. Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Law and Regulations Governing Well-Grounded Claims

The initial step in adjudication of claims and appeals is to 
determine whether a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is related to an 
event or incident of service.  It requires evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible and capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The kind of 
evidence needed to make a claim well grounded depends upon 
the types of issues presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. 91, 93.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.
Law and Regulations Pertaining to Herbicide (Agent Orange) 
Exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.309(e) (1998).  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The term "soft-
tissue sarcoma" includes the following:  Adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymona; angiosarcoma; proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma; malignant giant cell 
tumor of tendon sheath; malignant schwannoma; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  Id.

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6) (iii).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

In addition, presumptive service connection for the diseases 
listed under 38 C.F.R. § 3.309(e) requires that such diseases 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6) (ii) as amended by 61 Fed. Reg. No. 
217, 57586-57589.  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See National Academy of Sciences 
report, "Veterans and Agent Orange:  Update 1996," dated 
March 14, 1996.

Analysis

The veteran expired on September [redacted] 1984; the cause of 
death, as noted on the Certificate of Death, was metastatic 
malignant melanoma of the back.  There were no conditions 
listed as being due to or the consequence of the skin cancer.  
Medical records in the file indicated that the veteran was 
diagnosed with malignant melanoma of the back in 1981.  The 
veteran was stationed in Vietnam during the war as a light 
weapons infantryman.  However, his service medical records 
are entirely negative for complaints, treatment or diagnosis 
of any carcinomas of the skin or other organ.  Further, there 
is no evidence of any abnormalities of the back noted in 
service.  As indicated above, the evidence reflects a history 
of skin cancer being first diagnosed in 1981, over 10 years 
after service.  Of record is a statement from Harvey B. 
Niell, M.D., dated July 30, 1984.  In this statement, Dr. 
Niell indicated that he had treated the veteran for terminal 
skin cancer for over six months.  After stating that the 
veteran was apparently exposed to Agent Orange during 
service, Dr. Niell added, "[a]lthough there is not proof the 
Agent Orange causes malignant melanoma, your office [service 
organization] will undoubtedly receive queries about this 
case."

On the basis of the relevant facts in this case, the Board 
concludes the appellant's claim of service connection for the 
cause of the veteran's death due to exposure to herbicide 
agents used in Vietnam is not well grounded.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (where determinative issue 
involves either medical etiology or medical diagnosis, 
competent medical evidence is required to fulfill well-
grounded-claim requirements for veterans benefits).  There is 
no competent medical evidence of record which supports an 
etiological relationship between any condition the veteran 
was treated for in service and the subsequent development of 
malignant melanoma of the back many years after service.  In 
summary, no medical evidence of record links the skin cancer 
that caused the veteran's death in 1984 to any event or 
etiology of service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided, medical evidence already of record supports 
claim on the nexus question).

Service records confirm that the veteran was in Vietnam 
during the war period.  However, the Board notes that 
malignant melanoma is not among the diseases for which 
service connection may be presumed under section 1116 of 
title 38, nor is this form of cancer among the list of 
diseases associated with exposure to Agent Orange found under 
38 C.F.R. § 3.309(e).  Consequently, the application of the 
pertinent legal authority does not permit the grant of 
service connection for malignant melanoma on a presumptive 
basis since there is no regulatory presumption of a 
connection between herbicide exposure and this type of 
cancer.  Hence, the statement of Dr. Niell referenced above 
does not provide a basis to well ground this claim.  Further, 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
germane to this case as a factual matter involving any events 
or incidents of the veteran's military-combat experiences in 
Vietnam is not in dispute.  This claim has been developed for 
appeal on the limited basis of an alleged service-related 
death due to exposure to herbicide agents (Agent Orange) used 
in Vietnam.  As the veteran did not have one of the 
enumerated Agent Orange-presumptive diseases, service 
connection is not warranted.

The appellant's assertions of medical causation concerning 
the circumstances of her husband's death are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91 (1993); Espiritu, 2 Vet. App. 492 (1992).  
Consequently, the claim is not well grounded.  Caluza, 7 Vet. 
App. 498, 506 (1995).
Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  As detailed above, the facts in this case make 
clear that the skin cancer that caused the veteran's death is 
not shown to be related to service, and is not entitled to 
presumptive service connection under 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA "duty" is just what it states, a duty 
to assist, not a duty to prove a claim).  It is not shown nor 
contended that additional relevant evidence exists that would 
serve to well ground this claim.  As noted above, the type of 
cancer that caused the veteran's death is not a presumptive 
Agent Orange disease.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death due 
to exposure to herbicide agents used in Vietnam as not well 
grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza, 7 Vet. App. 498 
(1995).  The result is the same.


II.  Basic Eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1998); see also 38 U.S.C.A. 
§§ 3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1998).  As 
none of these conditions are applicable to the facts in this 
case, the Board must deny the appellant's claim for these 
benefits.  Review of the record discloses that the veteran 
was honorably discharged from service in May 1970, but he did 
not have a permanent total service-connected disability 
during his lifetime and it is not established that his death 
was due to a service-connected disability.  Hence, none of 
the basic eligibility requirements for Chapter 35 educational 
assistance benefits are met.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453, 
464-65 (1995) (regulatory provisions entitled to deference if 
not in conflict with statute).  Accordingly, the appeal as to 
this issue must fail.

ORDER

The appellant having failed to submit a well-grounded claim, 
entitlement to service connection for the cause of the 
veteran's death due to exposure to herbicide agents used in 
Vietnam is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established; the appellant's claim for these 
benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

